                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DEWELL POINDEXTER,                     :

            Petitioner                 :
                                           CIVIL ACTION NO. 3:19-0409
      v.                               :
                                                (Judge Mannion)
JOHN WETZEL, et al.,                   :

            Respondents                :


                              MEMORANDUM

      Dewell Poindexter, an inmate presently confined in the Smithfield State

Correctional Institution, Huntingdon, Pennsylvania (SCI-Smithfield), filed this

pro se habeas corpus petition pursuant to 28 U.S.C. §2254. (Doc. 1, petition).

He attacks a conviction imposed by the Court of Common Pleas for Dauphin

County, Pennsylvania. Id. For the reasons that follow, the Court will dismiss

the petition as untimely.



I.    Background

      The following background has been extracted from the Pennsylvania

Superior Court’s December 14, 2018 Memorandum Opinion affirming the

sentencing court’s dismissal of Petitioner’s petition filed under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§9541 - 9546. (Doc. 16-4 at 1 - 7).
The relevant factual background follows. Appellant delivered
cocaine to a confidential informant near Third and Calder Streets
in Harrisburg, Pennsylvania, on two separate occasions, June 4
and June 29, 2015. Each delivery involved approximately five
grams of cocaine. Following the second delivery, police arrested
Appellant near 222 Harris Street, Harrisburg, where Appellant had
been observed entering and exiting the building. Police recovered
fifty baggies of heroin from Appellant's person.

Based on the deliveries of cocaine and the drugs recovered from
Appellant, police obtained a search warrant for an apartment at
222 Harris Street. Inside the apartment, police found mail
addressed to Appellant. Police also recovered over ten grams of
heroin, over 100 grams of cocaine, and two handguns from the
apartment, including one .380 caliber pistol and one .45 caliber
pistol. Police additionally seized over $3,000 in cash.

Appellant was arrested and charged with two counts of delivery
of cocaine, criminal use of a communication facility and
possession of drug paraphernalia at docket
CP-22-CR-0004424-2015. At docket CP-22-CR-0004426-2015,
Appellant was charged with three counts of PWID, three counts
of possession of a controlled substance, possession of a small
amount of marijuana, possession of drug paraphernalia, and two
VUFA charges.

On December 10, 2015, Appellant's counsel (plea counsel)
initially filed a suppression motion alleging that the
Commonwealth failed to furnish a copy of video surveillance in its
possession, which allegedly captured the drug transaction on
June 29, 2015. Omnibus Pretrial Motion, 12/10/15, at 2
(unpaginated). Trial counsel also challenged whether the search
warrant for the apartment was supported by probable cause. Id.
at 4. The trial court scheduled a hearing for February 22, 2016.

At the hearing on February 22, 2016, instead of litigating the
suppression motion, Appellant entered a negotiated guilty plea
and was immediately sentenced. Under the terms of the plea

                                2
agreement, Appellant pled guilty to two delivery offenses at
CP-22-CR-0004424-2015 and received a sentence of three to six
years of incarceration for each offense, to run concurrently. At
CP-22-CR-0004426-2015, Appellant pled guilty to PWID for
heroin and cocaine and to two VUFA charges for the drugs and
two handguns recovered from his apartment. For each offense at
CP-22-CR-0004426-2015, Appellant received a sentence of 5½
to 11 years of incarceration, each to run concurrently. The
sentences at both dockets were to run concurrently, for an
aggregate sentence of 5½ to 11 years of incarceration.

At the time Appellant entered his guilty plea, he filled out a guilty
plea colloquy form for each docket number indicating that he
understood the nature of the plea. The record reveals no
discussions by plea counsel or the court regarding former
mandatory minimum sentences based upon either the weight of
the drugs recovered or the commission of drug offenses with
firearms.

Appellant did not file a post-sentence motion or direct appeal from
his judgments of sentence.

The timely pro se PCRA petition giving rise to the instant appeal
was docketed on March 3, 2017. The PCRA court appointed
counsel (PCRA counsel), who filed a Turner/Finley motion to
withdraw on August 21, 2017. Appellant filed a response titled
“Objections to Counsel's Finley Letter” that was docketed on
October 2, 2017. In his objections to PCRA counsel's motion to
withdraw, Appellant argued that plea counsel was ineffective for
advising him to plead guilty when the sentences violated Alleyne.
Objections to Counsel’s Finley Letter, 10/2/17, at 3. Appellant
also argued that plea counsel failed to investigate the
Commonwealth's evidence and whether the contraband from the
residence searched actually belonged to Appellant. Id. at 4.

The PCRA court issued a Pa.R.Crim.P. 907 notice of intent to
dismiss Appellant's PCRA petition on October 31, 2017, and
granted PCRA counsel's motion to withdraw. The PCRA court

                                 3
     noted that
          [Appellant] claims he is eligible for post-conviction
          relief because he was sentenced in violation of
          Alleyne v. United States, 133 S. Ct. 2151 (2013).
          However, Alleyne does not apply to [Appellant's]
          case. Alleyne holds that any fact that triggers the
          application of a mandatory minimum sentence for a
          crime must be submitted to the fact finder and the fact
          finder must find that fact beyond a reasonable doubt.
          However, [Appellant] was not sentenced to a
          mandatory minimum. Rather, he pled guilty following
          a negotiated plea. At no time did the Commonwealth
          request a mandatory minimum sentence.

     The PCRA court entered an order dismissing Appellant's PCRA
     petition on January 18, 2018. Appellant filed an amended PCRA
     petition without leave of court, which was docketed on January
     26, 2018. Along with reiterating the same claims that he had
     previously raised, Appellant asserted that appointed PCRA
     counsel had a conflict of interest since Appellant and his brother
     had brought misconduct charges against the firm where PCRA
     counsel worked. See Amended PCRA Petition, 1/26/28, at 5.
     Appellant attached a letter to the petition regarding the allegation,
     which he had apparently mailed to the trial court. The letter was
     stamped as being received by the court on September 25, 2017,
     but otherwise does not appear in the certified record.

     Appellant filed a pro se notice of appeal dated February 14, 2018,
     but docketed on February 22, 2018. The PCRA court ordered
     Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors
     complained of on appeal within twenty-one days of the entry of
     the order on March 8, 2018. Appellant filed a concise statement
     that was dated March 27, 2018, but was docketed on April 4,
     2018. The PCRA court complied with Pa.R.A.P. 1925(a) by
     referring to the reasons for its dismissal of Appellant's PCRA
     petition as contained in its Rule 907 notice.

(Doc. 16-4 at 1 - 7). On December 14, 2018, the Pennsylvania Superior Court

                                      4
affirmed the PCRA Court’s dismissal of Poindexter’s PCRA petition. Id. No

further appeal was filed.

       On March 7, 2019, Poindexter filed the instant petition for writ of habeas

corpus. (Doc. 1, petition). He raises the following claims:

       1. Withdrawal of Guilty Plea.

       2. Illegal sentence pursuant to newly recognized law.

       3. Ineffective Assistance of trial and PCRA counsel.

Id.

       On May 9, 2019, the Court issued an administrative order with notice of

limitations on filing of future motions under 28 U.S.C. §2254. (Doc. 7).

       On May 17, 2019, Petitioner returned the Notice of Election, indicating

that he wished to have his petition ruled on as filed. (Doc. 8).

       On August 27, 2019, the Court issued an Order to show cause. (Doc.

13).

       On September 27, 2019, a response to the petition was filed. (Doc. 16).

Although Petitioner was granted an enlargement of time until November 1,

2019, within which to file a traverse, to date, no traverse has been filed.




                                        5
II    Discussion

      A state prisoner requesting habeas corpus relief pursuant to 28 U.S.C.

§2254 must adhere to a statute of limitations that provides, in relevant part,

as follows:

              (d)(1) A one-year period of limitations shall apply to
              an application for a writ of habeas corpus by a person
              in custody pursuant to the judgment of a State court.
              The limitation period shall run from the latest of - (A)
              the date on which the judgment became final by the
              conclusion of direct review or the expiration for
              seeking such review . . .

              (d)(2) The time during which a properly filed
              application for State post conviction or other collateral
              review with respect to the pertinent judgment or claim
              is pending shall not be counted toward any period of
              limitation under this subsection.

28 U.S.C. §2244(d)(1)-(2); see generally, Jones v. Morton, 195 F.3d. 153, 157

(3d Cir. 1999). Thus, under the plain terms of §2244(d)(1)(A), the period of

time for filing a habeas corpus petition begins to run when direct review

processes are concluded. See Harris v. Hutchinson, 209 F.3d 325, 327 (4th

Cir. 2000). (“[T]he AEDPA provides that upon conclusion of direct review of

a judgment of conviction, the one year period within which to file a federal

habeas corpus petition commences, but the running of the period is

suspended for the period when state post-conviction proceedings are pending


                                         6
in any state court.”); Fields v. Johnson, 159 F.3d 914, 916 (5th Cir. 1998)(per

curiam); Hoggro v. Boone, 150 F.3d 1223, 1226 (10th Cir. 1998). It is not the

conclusion of state post-conviction collateral review processes that starts the

running of the limitations period. See Bunnell v. Yukins, No. 00-CV-73313,

2001 WL 278259, *2 (E.D. Mich. Feb 14, 2001)(“Contrary to Petitioner’s

assertion, the limitations period did not begin to run anew after the completion

of his post-conviction proceedings.”).

      As indicated above, section 2244(d)(2) operates to exclude only the

time within which a “properly filed application” for post conviction relief is

pending in state court. Thus, when a petition or appeal has concluded and is

no longer pending, the one (1) year statute of limitations starts to run and the

time is counted. A “properly filed application” for post conviction relief under

§2244(d)(2) is one submitted according to the state’s procedural

requirements, such as rules governing time and place of filing. Lovasz v.

Vaughn, 134 F.3d 146, 148 (3d Cir. 1998). The Third Circuit Court of Appeals

has defined “pending” as the time during which a petitioner may seek

discretionary state court review, whether or not such review is sought. Swartz

v. Meyers, 204 F.3d 417 (3d Cir. 2000). “Pending,” however, does not include

the period during which a state prisoner may file a petition for writ of certiorari


                                         7
in the United States Supreme Court from the denial of his state post-

conviction petition. Stokes v. District Attorney of the County of Philadelphia,

No. 99-1493, 2001 WL 387516, at *2 (3d Cir., April 17, 2001). Likewise, the

statute of limitations is not tolled under §2244(d)(2) for the time during which

a habeas petition is pending in federal court. Jones, 195 F.3d at 158.

      The AEDPA statute of limitations also may be subject to equitable

tolling. The Third Circuit has held that the federal habeas statute of limitations

is subject to equitable tolling only in extraordinary circumstances. See Merritt

v. Blaine, 326 F.3d 157, 161 (3d Cir. 2003). In Merritt, the Court of Appeals

set forth two general requirements for equitable tolling: “(1) that the petitioner

has in some extraordinary way been prevented from asserting his or her

rights; and (2) that the petitioner has shown that he or she exercised

reasonable diligence in investigating and bringing the claim.” Id. (internal

citations and quotations omitted).

      A.    Statutory Tolling

      On February 22, 2016, Poindexter entered into a negotiated guilty plea

and was immediately sentenced. No direct appeal was filed. Thus, his

conviction became final on March 23, 2016, the day the time period for filing




                                        8
a direct appeal with the Superior Court expired.1 The limitations period for

filing a 2254 petition commenced on March 23, 2016, giving Petitioner until

March 23, 2017 to file his federal petition, absent statutory or equitable tolling

of the period. Poindexter, however, did not commence the instant proceedings

until March 7, 2019, almost two years after the expiration of the statue of

limitations. As such, the petition for habeas corpus relief under §2254 is

barred by the statute of limitations, and should be dismissed as untimely,

unless the statute of limitations is subject to statutory or equitable tolling.

      Pursuant to 28 U.S.C. §2244(d)(2), when Poindexter filed his PCRA

petition on March 3, 2017, the AEDPA’s filing period was statutorily tolled with

approximately 20 days of the one (1) year filing period remaining. See Harris,

209 F.3d at 328. Petitioner’s PCRA petition was pending until December 14,

2018, when the Pennsylvania Superior Court affirmed the dismissal of his

PCRA petition. Accordingly, the remaining 20 days of the one-year limit for

Petitioner to timely file a federal petition for writ of habeas corpus began on

December 14, 2018 and expired on January 3, 2019. The instant petition was




1.    In Pennsylvania, a criminal defendant has thirty days from the entry of
the order deciding the post sentence motion to file a direct appeal with the
superior court. See Pa.R.Crim.P. 720(A)(2)(a).
                                        9
not filed until March 7, 20192, over two months after the limitations period

expired. Thus, the petition for habeas corpus relief is barred by the statute of

limitations, and should be dismissed as untimely, unless the statute of

limitations is subject to equitable tolling.

      B.     Equitable Tolling

      A habeas petitioner may also be entitled to equitable tolling of the

AEDPA statute of limitations. See Merritt v. Blaine, 326 F.3d 157, 161 (3d Cir.

2003), cert. denied, 540 U.S. 921 (2003) (holding that AEDPA’s time limit is

subject to the doctrine of equitable tolling, a judicially crafted exception).

However, the habeas petitioner bears the burden of demonstrating his

entitlement to equitable tolling and his due diligence. Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005); Cooper v. Price, 82 Fed. Appx. 258, 260 (3d Cir.

2003). Moreover, the federal habeas statute of limitations is subject to

equitable tolling only in extraordinary circumstances. See Merritt, 326 F.3d at

161. Thus, while equitable tolling is permitted in state habeas petitions under

AEDPA, it is not favored. “Courts must be sparing in their use of equitable

tolling” and only permit equitable tolling where “principles of equity would


2.     Even if this Court were to consider February 19, 2019, the date the
petition was signed by Petitioner, as the file date, the petition is still untimely
by forty-seven days.
                                        10
make rigid application of a limitation period unfair.” Sistrunk v. Rozum, 674

F.3d 181, 189 (3d Cir. 2012).

      In Merritt, the Third Circuit Court of Appeals set forth two general

requirements for equitable tolling: “(1) that the petitioner has in some

extraordinary way been prevented from asserting his or her rights; and (2) that

the petitioner has shown that he or she exercised reasonable diligence in

investigating and bringing the claims.” Merritt, 326 F.3d at 168 (internal

citations and quotations omitted). Mere excusable neglect is not sufficient.

Miller v. New Jersey State Dep’t of Corrections, 145 F.3d 616, 618–19 (3d Cir.

1998). The Court of Appeals has identified additional circumstances in which

equitable tolling is warranted: (1) the defendant has actively misled the

plaintiff, (2) the plaintiff has in some extraordinary way been prevented from

asserting his rights, (3) the plaintiff has timely asserted his rights mistakenly

in the wrong forum, and (4) the claimant received inadequate notice of his

right to file suit, a motion for appointment of counsel is pending, or where the

court has misled the plaintiff into believing that he had done everything

required of him. See Jones, 195 F.3d at 159).

      Petitioner presents absolutely no evidence to account for the delay in

filing the instant petition for writ of habeas corpus. Consequently, equitable


                                       11
tolling is inapplicable in this matter and the petition will be dismissed.



III.         Certificate of Appealability

             When a district court denies a habeas petition on procedural grounds

without reaching the underlying constitutional claims, a certificate of

appealability should issue only if (1) the petition states a valid claim for the

denial of a constitutional right, and (2) reasonable jurists would find it

debatable whether the district court was correct in its procedural ruling. Slack

v. McDaniel, 529 U.S. 473, 484 (2000). In this case, reasonable jurists could

not disagree that the instant petition is time-barred. It is statutorily barred, and

neither statutory nor equitable tolling apply to the petition.



IV.          Conclusion

             In light of the foregoing, the petition for writ of habeas corpus will be

DISMISSED, and the case will be CLOSED. An appropriate order will follow.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATED: November 14, 2019
19-0409-01




                                             12
